Citation Nr: 0603680	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  96-37 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for left eye 
pterygium, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Melba N. Rivera-Camacho, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The appellant had active service from March 1959 to December 
1960.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an June 1996 rating decision 
by the San Juan, Puerto Rico, Regional Office (RO), which, in 
part, reduced an evaluation for left eye pterygium from 10 
percent to noncompensable, effective September 1, 1996. A 
December 1996 RO hearing was held. In November 1999, the 
Board remanded the case to the RO for additional procedural 
development.

In an August 12, 2002 decision, the Board awarded restoration 
of a compensable evaluation of 10 percent for appellant's 
service-connected left eye disability, and denied an 
increased rating in excess of 10 percent for said disability. 
Appellant subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court). By Order 
subsequently rendered, the Court granted a Joint Motion for 
Partial Remand (Joint Motion) filed by the Secretary of the 
VA (appellee) and appellant's attorney to vacate that part of 
the August 12, 2002 Board decision that denied an increased 
rating in excess of 10 percent for left eye pterygium and to 
remand that issue for readjudication in accordance with the 
Joint Motion.

The Board in November 2004 remanded the case in accordance 
with the Joint Motion, and the case now returns to the Board 
for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board in November 2004 remanded the case in part for a VA 
examination to address the nature of any current pterygium or 
residuals thereof.  The medical record reflected that the 
veteran had the pterygium excised multiple times previously, 
and thus there had been recurrence in the past.  The VA 
examiner, who conducted the examination in February 2005, 
failed to address all the questions asked by the Board 
remand.  Specifically, the examiner failed to specify the 
nature and extent of any current residuals of pterygium 
removal, since the examiner did state that no current 
pterygium was found.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Hence, further remand is in order.  

The February 2005 VA examiner also failed to address a 
private ophthalmological evaluation by Guillermo A. Torres 
Cabrera, M.D.  That ophthalmologist averred that the 
veteran's large left eye pterygium that had reached the 
visual axis had been removed, but did result in a residual 
subepithelial fibrosis which reached the visual axis and 
caused irregular astigmatism in the left eye.  That 
ophthalmologist also then noted a two millimeter residual 
pterygium bilaterally.  The VA examiner diagnosed no 
astigmatism as a residual of the excised pterygium.  Upon 
remand, the VA examiner who conducted the February 2005 VA 
examination must address these findings by Dr. Torres 
Cabrera.  The examiner should also note, and address if 
indicated, the further eye examination dated in September 
2005, which the veteran recently added to the record.  

Accordingly, the case is REMANDED for the following:

1.  With respect to the issue of an 
increased rating for the service-
connected left eye pterygium, the RO 
should send the claims folder and 
explicit instructions to the VA examiner 
who conducted the February 2005 VA 
examination, or similarly situated 
examiner, for an addendum report to 
address further the veteran's left eye 
pterygium or residuals thereof.  The 
entire claims folder should be reviewed 
by the examiner.

All symptoms reasonably attributable to 
the service-connected left eye pterygium 
or its residuals should be described in 
adequate detail, including their degree 
of severity.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected left eye pterygium or its 
residuals should be described in 
adequate detail.  The examiner should 
opine as to whether appellant's service-
connected left eye pterygium or its 
residuals results in active or inactive 
pathology, including any visual 
acuity/visual field impairment of the 
left eye and/or whether it caused an 
astigmatism.  In so doing, the examiner 
should address the medical opinions of 
Guillermo A. Torres Cabrera, M.D., as 
contain in examination reports dated in 
August 2002 and February 2005, to the 
effect that the veteran's large left eye 
pterygium that had reached the visual 
axis had been removed, but did result in 
a residual subepithelial fibrosis which 
reached the visual axis and caused 
irregular astigmatism in the left eye.  
That physician also noted that the 
veteran had small nasal pterygium 
remaining in the left eye (noted at the 
August 2002 examination to be two 
millimeters).  The VA examiner should 
also note the recently submitted 
September 2005 eye examination, as well 
as any additional submitted evidence, 
and address these in the addendum 
report, if indicated.  

Any manifestations or functional 
impairment attributable to the service-
connected left eye pterygium, such as 
astigmatism, other visual impairment, 
eye pain, rest requirements, or episodic 
incapacity, should be described in 
adequate detail, including severity and 
frequency.  All answers should be 
explained in full.  

If required by the February 2005 VA 
examiner, to answer the above questions, 
that examiner should conduct another 
examination of the veteran.  If the 
February 2005 VA examiner is unavailable 
or unable to answer all the above 
questions, the RO should arrange another 
VA ophthalmologic examination.  All 
indicated, necessary tests and studies 
should be performed, such as visual 
acuity and visual field measurements 
(the visual field measurements charts 
should be attached to the examination 
report).  The entire claims folder 
should be reviewed by the examiner.  The 
examiner should be asked to address the 
same above-delineated questions 
regarding left eye pterygium or 
residuals thereof.  All answers should 
be explained in full.  

2.  The RO should review any additional 
evidence and readjudicate the issue of 
an increased rating for the service- 
connected left eye pterygium.  The RO 
should consider applicable court 
precedents and statutory and regulatory 
provisions, including the potential 
applicability of 38 C.F.R. § 3.321(b) 
(2005), pertaining to extraschedular 
evaluation.  The RO should consider 
whether any additional left eye 
pathology is attributable to or is part 
and parcel of the service-connected left 
eye pterygium.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


